UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1725



EDDIE HATFIELD,

                                                          Petitioner,


          versus


HOBET MINING, INCORPORATED; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-645-BLA)


Submitted:   November 30, 2005         Decided:     December 16, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Hatfield, Petitioner Pro Se. Douglas Allan Smoot, JACKSON
KELLY, PLLC, Charleston, West Virginia; Ashley Marie Harman, Kathy
Lynn Snyder, JACKSON KELLY, PLLC, Morgantown, West Virginia;
Michelle Seyman Gerdano, Patricia May Nece, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Helen Hart Cox, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eddie    Hatfield     seeks   review    of   the   Benefits    Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is    based    upon   substantial      evidence    and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board. See Hatfield v. Hobet Mining, Inc., No. 04-645-BLA (BRB May

26, 2005).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                    - 2 -